Citation Nr: 1712999	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a skin disability, previously characterized as tinea versicolor and tinea pedis.

2. Entitlement to total disability due to individual unemployability (TDIU) prior to November 6, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, denied the Veteran's claim for an increased rating for skin disability, previously characterized as tinea versicolor and tinea pedis.

In June 2007, the Board informed the Veteran that the Veterans Law Judge who conducted his May 2005 hearing was no longer employed with the Board and offered him the opportunity to appear at a hearing before another Veterans Law Judge who would participate in the decision.  In July 2007, he elected to have another Travel Board hearing at the RO.  In October 2007, he testified before the undersigned; a transcript of that hearing is of record.

In May 2006, January 2008, September 2010, September 2012, October 2013 and February 2015, the matter was remanded for further development.

The RO continued to assign a rating of 10 percent for the Veteran's skin disability since the April 2004 rating decision.  However, as the rating assigned to the Veteran's service-connected skin disability is not the maximum rating available for this disability, this claim remains in appellate status.

The Board notes that a claim of entitlement to a TDIU is expressly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

In addition to the TDIU claim that is part and parcel of the increased rating claim on appeal, in November 2013, the Veteran filed a claim for a TDIU.  In September 2016, the DRO granted the Veteran entitlement to a TDIU, effective November 6, 2013, the date the Veteran filed his TDIU claim.  As a TDIU was not granted throughout the appeal period for the pending increased rating claim, the DRO's decision resulted in only a partial grant of benefits.  Therefore, the Veteran's entitlement to a TDIU prior to November 6, 2013, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016 the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the February 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU prior to October 16, 2012, is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and credible evidence does not reflect the Veteran's service-connected skin disability, previously characterized as tinea versicolor and tinea pedis, covered more than 20 percent of the entire body or exposed areas affected; nor did it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.

2. From October 16, 2012 to November 5, 2013, the Veteran has met the criteria for schedular consideration of TDIU.

3.  From October 16, 2012 to November 5, 2013, the Veteran's service connected disabilities rendered him incapable of securing and following substantially gainful employment.  

4. Prior to October 16, 2012, the criteria for a referral for extraschedular consideration of TDIU has been met.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for skin disability, previously characterized as tinea versicolor and tinea pedis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7813 (2016).

2. From October 16, 2012, to November 5, 2013, the criteria for an award of TDIU has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

In the present case, in a September 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected skin disability, previously characterized as tinea versicolor and tinea pedis, has been continuously  rated as 10 percent disabling  since July 1997 under 38 C.F.R. § 4.118, Diagnostic Code 7813 which provides ratings for dermatophytosis in various locations on the body.

Diagnostic Code 7813 provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118.

The Veteran attended a video hearing in May 2005.  During this hearing he testified that his versicolor disability was severe and caused his toes to bleed.

In November 2006, the Veteran underwent a VA examination as required by the May 2006 Board remand.  During this examination he reported developing a scaling rash on his chest when he first entered the military and that the condition improved when the weather turned cooler.  Physical examination revealed subtle hypo pigmented patches on the upper back with no scale and marked maceration on the third and fourth toe web spaces.  The examiner noted that the total body surface area affected is approximately 10 percent and exposed body surface area affected is 0 percent.  There was no acne, chloracne, or scarring.  Clinical tests have included a potassium hydroxide preparation ("KOH") exam that was positive for tinea versicolor.  In addition, the examiner diagnosed tinea pedis with a total body surface area affected of less than 1 percent and exposed body surface area affected of 0 percent.  There was no acne, chloracne, or scarring.  Physical examination revealed marked maceration on the third and fourth toe web spaces.

An October 2006 Dermatology Consult conducted at the Central Arkansas Health Care System by Dr. Winstead notes an assessment of tinea pedis vs. mixed toe web infection.  KOH was also done but there was minimal scale and no hyphae were observed.

A December 2006 Dermatology Consult conducted at the Central Arkansas Health Care System by Dr. Winstead notes an assessment of persistent tinea pedis. 

An April 2007 private medical opinion from Dr. T. notes that the Veteran appeared with continuing complaints of tinea pedis on both feet since his days in the army.  Upon examination, Dr. Tilley noted the right and left 3rd and 4th inter space on both feet revealed a macerated depigmented area of skin that was somewhat weepy.

The Veteran attended a video hearing in October 2007.  During this hearing the Veteran testified that his skin condition on his back was worse in the summer and that the only relief was from prescribed medication and back scratching.  

A February 2010 Dermatology Consult conducted at the Central Arkansas Health Care System by Dr. K notes the Veteran was seen in 2006 several different times for a 15 year history of a toe web infection between the 3rd, 4th and 5th toes of his left foot.  He has been on multiple treatments including multiple courses of oral antifungals, topical antifungals, gentian violet, vinegar soaks and cotton balls between the toes.  He has not improved with any particular treatment.  The Veteran's examination maceration with erosion and ulceration in between the third and fourth web spaces of the left foot.  There was no evidence of fungal infection of his toenails or of his feet and a diagnosis of erosio interdigital blastomycotica. 

The Veteran submitted an April 2010 statement noting that he had begun to limp because of the feet pain. 

The Veteran attended a VA examination in October 2010.  The examiner noted no tinea versicolor between the shoulder blades and primary time of occurrence is usually in the summer when he sweats.  He estimated total body surface area involvement currently for tinea versicolor at zero percent and exposed body surface area at zero percent.  The examiner further noted that the Veteran's tinea pedis manifested with a current maceration between the third and fourth toes of the left foot, but no involvement of the right foot with a total body surface are of involvement of one percent and exposed body surface area of involvement of zero percent.  No systemic therapy was noted

The Veteran attended another VA examination in November 2010.  The examiner noted the veteran has had tinea versicolor on and off since military service exacerbations and remissions.  He has tried various creams and topical agents including Lamisil, Selsun, etc.  His primary symptom that he has is itching and the primary time of occurrence is usually in the summer when he is sweating.  This being the fall he currently has no rash.  The Veteran currently as well as chronically has persistent, unrelenting, never cured maceration between the second and third toes of the left foot.  The right foot is entirely spared.  The primary symptom is itching and tenderness and the primary sign outside of a whitish membrane of maceration is that sometimes this will breakthrough and there will be blood, discharge.  He is particularly prone to itching and tenderness and he cannot miss work.  No systemic therapy was noted

The Veteran attended a VA examination in October 2012.  The examiner diagnosed tinea versicolor which covered less than 5 percent of his total body area and zero percent of his exposed area.  No systemic therapy was noted. 

The Veteran attended a VA examination in November 2013.  The examiner diagnosed tinea versicolor which covered 0 percent of his total body area and zero percent of his exposed area.  No evidence of hypo/hyper-pigmentation, scale, rash, or other signs that would suggest ongoing infection with tinea versicolor.  No systemic therapy was noted.

The Veteran attended a VA examination in April 2015.  The examiner diagnosed tinea versicolor which covers 9 percent of the Veteran's body, mainly on the back.  The Veteran was not prescribed corticosteroids or immunosuppressive therapy now or in the past 12 months.

The Veteran attended a VA examination in July 2016, during the summer months.  The examiner diagnosed tinea versicolor which covers less than 5 percent of the Veteran's body, mainly on the back, and zero percent of the exposed area.  The Veteran was prescribed systemic corticosteroids for less than six weeks and topical corticosteroids constantly; however, the prescribed medication was for his non service-connected dermatitis.  The examiner opined that he could not commit on the relationship between the Veteran's tinea and his dermatitis without speculation.

Finally, in September 2016, the July 2016 VA examiner issued an addendum to his earlier opinion where he opined that the present diagnosis per dermatology is acute contact dermatitis.  With diagnosis of acute contact dermatitis versus chronic in nature, it is less likely as not that this condition is related to or aggravated beyond the natural progression of the disease by his service connected condition.  

Examination of the Veteran's outpatient treatment records did not indicate symptoms worse that those detailed in the examination reports above.

As the latest medical evidence reflects that the Veteran's skin disability covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, and no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period, a 10 percent evaluation is warranted.  The record contains no indication, nor has the Veteran contended that his skin condition requires systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs for his service connected skin disability.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his skin condition is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners examined the Veteran, and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

The Board has considered whether the Veteran is entitled to staged ratings.  However, the Board finds that the disability picture for the Veteran's service-connected disability more closely approximates that contemplated by the currently assigned 10 percent rating throughout this appeal. 

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected skin condition, including the size of the area affected and the therapy required.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  The Board has considered the Veteran's statements regarding the functional impact of his disability during flare-ups in warmer months but finds that such symptoms do not warrant a rating exceeding the current 10 percent rating.  Moreover, there is no evidence of any hospitalization for the Veteran's skin condition and the evidence does not show marked interference with employment directly related to the Veteran's service-connected skin conditions.  As such, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, since October 16, 2012.  Effective October 2012, the Veteran is service connected for prostatitis, rated at 40 percent disabling; recurrent kidney stones, status post lithotripsy, rated at 30 percent disabling; migraines (previously rated as post traumatic headaches), rated as 10 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent.  Effective October 2012, the Veteran had a combined 70 percent rating including the 40 percent rating for prostatitis.  38 C.F.R. § 4.16(a) (2016).  

The Veteran submitted a claim for TDIU in November 2013.  The claim can also be construed as part and parcel of the previously addressed increased rating claim that was filed in April 2004.  See Rice, 22 Vet. App. At 447.  His most recent employment background was as a handicap bus driver for 8 years.  The Veteran indicated that he became unemployed in June 2011 and it was due to his service connected disabilities. 

The evidence in support of the Veteran's claim include records from VA and private treatment records, including a VA treatment record dated December 2014 that indicates he could no longer be employed as a commercial bus driver due to frequent urination.  In addition, records received from the Veteran's previous employer dated August 2014 indicate an inability to maintain employment as a bus driver due to frequent urination as well as a last employment date of June 4, 2012. 

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history in the field of bus driving, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field.  The medical evidence of record indicates that his physical health, particularly his frequent urination, prevents him from being able to perform work that requires prolonged periods of driving. 

However, given the Veteran's brief college education and work history performing bus driving, the Board finds that it is unlikely that the Veteran is capable of obtaining sedentary employment, as he has neither the qualifications nor work experience for a position such as an office job or other light employment.  Based on the foregoing, and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that that it is reasonably shown that by virtue of his service connected prostatitis, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience, and that a TDIU rating is warranted from October 16, 2012, the date which the Veteran met the schedular requirements for TDIU consideration.


ORDER

1. Rating in excess of 10 percent for a skin disability, previously characterized as tinea versicolor and tinea pedis is denied.

2. From October 16, 2012 to November 5, 2013, TDIU is granted.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

Where the percentage requirements for a schedular TDIU are not met, a TDIU may nevertheless be assigned on an extraschedular basis when a Veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning an extraschedular TDIU in the first instance. 38 C.F.R. 4.16 (b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran submitted records from VA and private treatment records, including a VA treatment record dated December 2014 that indicates he could no longer be employed as a commercial bus driver due to frequent urination.  In addition, records received from the Veteran's previous employer dated August 2014 indicate an inability to maintain employment as a bus driver due to frequent urination as well as a last employment date of June 4, 2012. 

Given that the evidence reflects the Veteran may experience difficulty obtaining and maintaining employment, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16  (b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16 (b).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


